Citation Nr: 0910528	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service connected irritable bowel syndrome (IBS).

2.  Entitlement to a disability rating in excess of 30 
percent for a service connected acquired psychiatric 
disorder.  

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for hypersomnolence.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 
1988 and August 1990 to August 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2006, September 2007, and November 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the Veteran claims in his November 2007 
substantive appeal that he is unemployable.  The issue of 
whether the Veteran is entitled to a total disability rating 
based on individual unemployability (TDIU) is referred to the 
RO for appropriate development.  

The Veteran submitted additional evidence to the Board after 
this appeal had been certified.  He waived RO review in a 
February 2008 letter.  


FINDINGS OF FACT

1.  A 30 percent disability rating is the maximum disability 
rating that can be assigned for IBS and referral for 
extraschedular consideration is not warranted.

2.  The Veteran suffers from occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as multiple daily panic attacks and chronic 
insomnia, but does not suffer from deficiencies in most areas 
due to such symptoms as suicidal ideations; obsessional 
issues which interfere with routine activity; illogical, 
obscure, or irrelevant speech; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; and 
neglect of personal appearance and hygiene.

3.  The Veteran's current insomnia is a symptom of his 
service connected acquired psychiatric disorder, not a 
separate disability.  

4.  The Veteran's current hypersomnolence is a symptom of his 
service connected obstructive sleep apnea, not a separate 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected acquired 
psychiatric disorder have not been met.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10,  4.113, Diagnostic Code 7319 (2008).

2.  The criteria for the assignment of an evaluation of 50 
percent for the service-connected acquired psychiatric 
disorder have been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria for entitlement to service connection for 
insomnia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

4.  The criteria for entitlement to service connection for 
hypersomnolence have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Irritable Bowel Syndrome

In a November 2006 rating decision, the RO granted service 
connection for IBS and assigned an initial rating of 10 
percent disabling.  The Veteran filed a timely notice of 
disagreement, seeking a higher rating.  In November 2007, the 
RO increased the Veteran's rating for IBS to 30 percent 
disabling.  This is the maximum rating possible under 
38 C.F.R. § 4.113, Diagnostic Code 7319, which rates 
irritable bowel syndrome.  The Board finds no other 
appropriate Diagnostic Code to evaluate the Veteran's 
condition.  Thus, as a matter of law, it is impossible to 
assign a higher disability rating for this disability and the 
Veteran's claim for a disability rating in excess of 30 
percent must be denied.  However, the Board will consider 
whether the Veteran is entitled to referral for an 
extraschedular rating below.  

Acquired Psychiatric Disorder

In November 2006, the RO granted entitlement to service 
connection for an acquired psychiatric disability, and 
assigned a disability rating of 30 percent.  The Veteran 
filed a timely notice of disagreement and requested a higher 
rating for his acquired psychiatric disability. 

A 30 percent rating is assigned for mental illnesses, where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
Part 4, Diagnostic Code 9411 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - illness.  Higher scores 
correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Service treatment records show that the Veteran first sought 
treatment for an acquired psychiatric illness in 2005, 
approximately one year prior to separation from service.  At 
a July 2005 appointment, the Veteran reported that since 
2001, he has experienced anxiety attacks accompanied with 
fecal incontinence related to occupational stressors.  He 
estimated that he experienced these episodes ten to twelve 
times per week.  He also complained of insomnia since 2004 
when he served in Kuwait.  

In June 2006, the Veteran was afforded a VA psychiatric 
examination.  The Veteran again reported experiencing anxiety 
attacks accompanied by the urge to defecate since 2001.  He 
also reported experiencing insomnia since 2004.  The Veteran 
reported that he experienced insomnia every night and anxiety 
attacks as often as six times per day.  He described the 
anxiety attacks as being triggered by situations such as 
flying, taking a test, or any situation in which his 
performance would be evaluated.  He reported that his 
symptoms have caused major changes in his daily activities 
and social functioning because of his attempts to compensate 
for his illness and avoid stressful situation.  He related 
that when dining with his wife at a friend's home, his wife's 
request for him to say grace prompted an anxiety attack.  
However, he reported having a good relationship with his 
superiors and co-workers in service and not missing any time 
from work.  He has never been hospitalized for psychiatric 
reasons and did not have any disciplinary infractions in the 
military.  

The examiner reported that the Veteran's appearance, hygiene, 
and behavior were appropriate.  His affect and mood were 
normal, as were speech and communication.  The Veteran's 
concentration, abstract thinking, and memory were within 
normal limits.  His judgment was not impaired.  The examiner 
did not observe any delusions, hallucinations, obsessional 
rituals, or suicidal or homicidal ideations.  She diagnosed 
the Veteran with anxiety disorder, not otherwise specified 
and primary insomnia and assigned a GAF score of 65.  She 
concluded that although he occasionally had some interference 
in performing activities of daily living because of his 
anxiety attacks, he was capable of establishing and 
maintaining effective work and social relationships.  

The Veteran was afforded another VA examination in August 
2007.  He reported insomnia and anxiety attacks which occur 
two to five times daily and which trigger a strong urge to 
defecate.  He also described "atypical" panic attacks where 
he has extenuated headaches, a sensation of warmness and 
extreme discomfort, and a desire to get out of the situation.  
He indicated that his anxiety attacks are mainly triggered by 
new situations, anticipation, anxiety, performance 
situations, and any time he feels put on the spot.  The 
Veteran also reported a history of stuttering and noted that 
the more anxious he is, the more he stutters.  He stated that 
when he is having an anxiety attack, he can hardly talk at 
all.  He denied missing significant work due to his 
psychiatric disorder or receiving a negative performance 
review.  He indicated that he attempts to compensate for his 
condition, such as by getting to work early.  However, he 
does note problems interviewing.  The Veteran reported a 
fairly positive relationship with his wife and reported that 
he meets with friends and goes to a jazz club on a regular 
basis.  

The examiner reported that the Veteran appeared to be 
somewhat anxious during the interview and stuttered some, but 
was cooperative and had good social skills.  The examiner 
estimated that he had high average intelligence and his 
thought process was logical, coherent, and relevant.  He was 
well oriented to time, place, person, and situation and 
judgment and reasoning were considered excellent.  The 
examiner did not observe any problems with concentration or 
short or long term memory, and the Veteran did not report 
any.  There was no evidence of psychotic symptoms or suicidal 
or homicidal ideations.  He diagnosed the Veteran with social 
phobia with panic attacks and noted that the Veteran's main 
problems related to social avoidance.  

The examiner noted that the Veteran did report some symptoms 
which would be consistent with Obsessive-Compulsive Disorder, 
but did not meet the full criteria.  The Veteran also 
reported some increased irritability and emotional 
sensitivity, but had no major anger control problems and 
denied significant depressive symptoms.  The Veteran also did 
not meet the criteria for PTSD.  The examiner determined that 
a somatoform disorder could not be ruled out.  He reported 
that the Veteran's pre-existing stutter was aggravated by his 
anxiety and that the Veteran's insomnia could be accounted 
for by his anxiety disorder.  The examiner concluded that the 
Veteran's mental illness would likely have a mild impact on 
his occupational functioning, as well as social functioning 
and assigned a GAF score of 60.  

The Veteran has recently been receiving mental health 
counseling from the VA.  At a February 2008 appointment, the 
Veteran complained of severe anxiety, gastrointestinal upset 
and fecal incontinence, difficulty concentrating, and 
insomnia.  He reported sleeping only three to five hours per 
night and related a history of recurrent intrusive thoughts.  
He described experiencing intense psychological distress when 
confronted with external stimuli that remind him of traumatic 
memories.  The physician described the Veteran as cooperative 
and affable with regular rate and volume of speech and 
euthymic mood.  The Veteran's thought process was linear, 
with memory and concentration grossly intact.  The Veteran's 
judgment and insight were good.  The Veteran was diagnosed 
with chronic generalized anxiety disorder and posttraumatic 
stress disorder and assigned a GAF score of 50.  

At a May 2008 appointment, the Veteran reported experiencing 
four to five anxiety attacks most days, usually triggered by 
an unexpected change to his routine.  He reported traffic was 
a major trigger, as he associated it with memories of driving 
in Iraq.  Treatment notes from May and June 2008 show that 
the Veteran's treating psychologist has diagnosed him with 
panic disorder with agoraphobia and major depressive 
disorder.  

The Veteran has also submitted statements attached to his 
March 2007 notice of disagreement and November 2007 
substantive appeal describing his acquired psychiatric 
disorder in which he describes suffering from multiple panic 
attacks on a daily basis and almost nightly insomnia due to 
his anxiety.  In a February 2008 letter to the Board, the 
Veteran stated that he had been forced to stop taking college 
classes as part of his vocational rehabilitation training due 
to the anxiety these classes caused him.  In a January 2008 
letter, the Veteran's spouse, S.C.B., claimed that her 
husband has been experiencing more severe anxiety attacks and 
exhibiting more aggressive, frustrated behavior and stated 
that she does not believe that he can continue to work a 
regular job.  

The Board finds evidence both for and against awarding a 
higher disability rating.  On one hand, both the June 2006 
and August 2007 VA examiners characterized the Veteran's 
acquired psychiatric disorder as being of mild to moderate 
severity and concluded that the Veteran would experience only 
limited occupational and social impairment due to his 
condition.  However, treatment records from service through 
the present consistently document that the Veteran 
experiences multiple panic attacks each day on most days, as 
well as regular insomnia, and that these symptoms have 
persisted for many years despite medication and 
psychotherapy.  The Veteran has reported experiencing 
increased irritability, emotional sensitivity, and recurrent 
intrusive thoughts.  Additionally, the Board notes that the 
GAF scores assigned to the Veteran have been steadily 
decreasing from 65 in June 2006 to 60 in August 2007 to 50 in 
February 2008, supporting S.C.B.'s claim that her husband's 
condition is worsening.  

Having carefully weighed the evidence and resolving any doubt 
in favor of the Veteran, the Board concludes that the 
Veteran's acquired psychiatric disability is more 
appropriately rated as 50 percent rather than 30 percent 
disabling, based on occupational and social impairment with 
reduced reliability and productivity due to such factors as 
the Veteran's frequent panic attacks, chronic insomnia, 
social phobia, and difficulty dealing with unplanned or 
unexpected events.  

However, a disability rating in excess of 50 percent is 
clearly not warranted because the Veteran has not 
demonstrated deficiencies in most areas of functioning due to 
such symptoms (for example) as  suicidal ideations; 
obsessional rituals which interfere with routine activity; 
illogical, obscure, or irrelevant speech; near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; and neglect of personal appearance and 
hygiene.  Then post-service medical record provides highly 
probative evidence against such a finding. 

Extraschedular Evaluation

Also considered by the Board is whether the Veteran's IBS and 
acquired psychiatric disability warrant referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The schedular rating criteria for IBS and the General Rating 
Formula for Mental Disorders reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran has sought service connection for insomnia and 
hypersomnolence.  While these are not separate disabilities 
under VA rating criteria, the Board notes that the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
includes Primary Insomnia and Primary Hypersomnia as 
recognized sleep disorders.  However, an individual will meet 
the criteria for these disorders only if their insomnia or 
hypersomnia does not occur exclusively during the course of 
another mental disorder or is not caused by the direct 
physiological effect of a substance (such as a medication) or 
by a general medical condition.  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (American 
Psychiatric Association 1994).  

The Veteran's service treatment records and the June 2006 VA 
examination both include a diagnosis of Primary Insomnia.  
However, the August 2007 examiner concluded that the 
Veteran's insomnia was accounted for by his Anxiety Disorder 
and did not list a separate diagnosis of Primary Insomnia.  
Additionally, although the Veteran's VA treatment records 
include a number of diagnoses, including Generalized Anxiety 
Disorder, Posttraumatic Stress Disorder, Panic Disorder with 
Agoraphobia, and Major Depressive Disorder, the Veteran was 
never given a diagnosis of Primary Insomnia.  Indeed, in an 
attachment to his November 2007 substantive appeal, the 
Veteran conceded that his insomnia is a symptom of his 
service connected acquired psychiatric disorder and not a 
separate compensable disorder.  

The Veteran's service and post-service treatment records do 
not reveal any diagnosis of Primary Hypersomnia.  The 
Veteran's service treatment records note that the Veteran 
reports excessive daytime sleepiness, but attribute it to his 
Obstructive Sleep Apnea, which he was diagnosed with in March 
2006 and for which he is service connected.  The VA examiner 
who performed a general medical examination of the Veteran in 
June 2006 notes that the Veteran has trouble staying awake 
during the daytime "due to his sleep apnea condition which 
occurs persistently."  The Board notes that under Diagnostic 
Code 6847, which rates sleep apnea syndromes, a 30 percent 
disability rating will be assigned for "persistent daytime 
hypersomnolence."  Thus, the Veteran's hypersomnolence has 
been considered as a factor in rating his service connection 
sleep apnea.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  As there is no evidence that the 
Veteran's insomnia and hypersomnolence are separate 
disabilities but rather symptoms of his other service 
connected disabilities, entitlement to service connection for 
these claimed conditions is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R.  § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The Veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied prior to the RO's 
rating decisions by way of letters sent to the Veteran in 
April 2006, February 2007, and May 2007 that informed him of 
what evidence was required to substantiate his claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence, as well as describing how VA assigns disability 
ratings and effective dates.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the Veteran's 
IBS and acquired psychiatric disorder are properly rated, the 
appeal arises from a claim for entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records.  
The Veteran was also afforded VA general medical and 
psychiatric examinations in June 2006 and August 2007.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A disability rating in excess of 30 percent for irritable 
bowel syndrome is denied.

A disability rating of 50 percent for an acquired psychiatric 
disability is granted.

Entitlement to service connection for insomnia and 
hypersomnolence is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


